

114 SRES 106 ATS: Designating March 22, 2015, as “National Rehabilitation Counselors Appreciation Day”.
U.S. Senate
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 106IN THE SENATE OF THE UNITED STATESMarch 19, 2015Mr. Isakson (for himself and Mr. Casey) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating March 22, 2015, as National Rehabilitation Counselors Appreciation Day.
	
 Whereas rehabilitation counselors conduct assessments, provide counseling, support families, and plan and implement rehabilitation programs for individuals in need of rehabilitation;
 Whereas the purpose of professional organizations for rehabilitation counseling and education is to promote the improvement of rehabilitation services available to individuals with disabilities through quality education for counselors and rehabilitation research;
 Whereas various professional organizations have vigorously advocated up-to-date education and training and the maintenance of professional standards in the field of rehabilitation counseling and education, including—
 (1)the National Rehabilitation Association;
 (2)the Rehabilitation Counselors and Educators Association;
 (3)the National Council on Rehabilitation Education;
 (4)the National Rehabilitation Counseling Association;
 (5)the American Rehabilitation Counseling Association;
 (6)the Commission on Rehabilitation Counselor Certification;
 (7)the Council of State Administrators of Vocational Rehabilitation; and
 (8)the Council on Rehabilitation Education;
 Whereas, on March 22, 1983, the president of the National Council on Rehabilitation Education, testified before the Subcommittee on Select Education of the Committee on Education and Labor of the House of Representatives, and was instrumental in bringing the need for qualified rehabilitation counselors to the attention of Congress; and
 Whereas the efforts of the National Council on Rehabilitation Education led to the enactment of laws that require rehabilitation counselors to have proper credentials, in order to provide a higher quality of service to those in need of rehabilitation: Now, therefore, be it
	
 That the Senate— (1)designates March 22, 2015, as National Rehabilitation Counselors Appreciation Day; and
 (2)commends— (A)rehabilitation counselors, for the dedication and hard work rehabilitation counselors provide to individuals in need of rehabilitation; and
 (B)professional organizations, for the efforts professional organizations have made to assist those who require rehabilitation.